      Case 2:18-mj-00152-EFB Document 299 Filed 04/21/21 Page 1    of 1
                                                                FILED
                     UNITED STATES DISTRICT COURT           April 21, 2021
                    EASTERN DISTRICT OF CALIFORNIA       CLERK, US DISTRICT COURT
                                                                    EASTERN DISTRICT OF
                                                                        CALIFORNIA


                                               Case No. 2:18-MJ-00152-EFB
IN THE MATTER OF THE
EXTRADITION OF OMAR
ABDULSATAR AMEEN TO THE
REPUBLIC OF IRAQ                                   ORDER FOR RELEASE OF
                                                    PERSON IN CUSTODY



TO:   UNITED STATES MARSHAL:

      This is to authorize and direct you to release OMAR ABDULSATTAR
AMEEN ,

Case No. 2:18-MJ-00152-EFB Charge 18 U.S.C. § 3184, from custody for the

following reasons:

                X    Release on Personal Recognizance

                     Bail Posted in the Sum of $

                             Unsecured Appearance Bond $

                             Appearance Bond with 10% Deposit

                             Appearance Bond with Surety

                             Corporate Surety Bail Bond

                             (Other): Defendant is release pursuant to ECF No. 298
                       X     Memorandum and Order Declining to Certify

                             Extradition.

      Issued at Sacramento, California on April 21, 2021 at 2:39 p.m.




                                   By:

                                            Magistrate Judge Edmund F. Brennan
